EXHIBIT 10.1

 

LOGO [g74826graphic01.jpg]

 

July 11, 2005

 

Mr. Constantine S. Macricostas

5509 Pennock Point Road

Jupiter, FL 33458

 

RE: Consulting Agreement

 

Dear Deno:

 

This letter confirms that Photronics, Inc. (the “Company”) has agreed to
continue to retain you as a Consultant in accordance with the terms of this
letter. This Agreement is extended to you because of your importance as the
Chief Executive Officer of the Company and our desire to retain your counsel
after your retirement.

 

Accordingly, you shall continue to be retained, and you agree to serve, as a
consultant. In order to retire from the Company, you must be at least 55 years
of age and have been employed by the Company for at least 20 years, which
criteria you have satisfied. The consulting relationship shall continue for a
period of seven (7) years after the date of this letter (the “Consulting
Period”).

 

1) Consulting Services

 

You shall provide consulting services to the Company in any area of your
expertise upon request by a duly authorized officer of the Company, and such
services shall be provided at such times, locations (provided that travel to any
location not reasonably proximate to either Brookfield, Connecticut or your then
current residence shall be at the expense of the Company) and by such means as
reasonably required by the Company. You shall make yourself available to provide
such services for up to ten (10) hours per month throughout the Consulting
Period.

 

2) Compensation

 

As compensation for your services during the Consulting Period, the Company
agrees to provide you with consulting fees and benefits under the terms
specified below:

 

  a)

Fees: In consideration for your consulting services, the Company will pay you
consulting fees in the amount of two hundred and fifty thousand



--------------------------------------------------------------------------------

 

dollars ($250,000) per year (“Consulting Fees”). The Company shall pay you the
Consulting Fees in equal monthly payments of twenty thousand, eight hundred and
thirty-three dollars and thirty-three cents ($20,833.33) throughout the
Consulting Period.

 

  b) Taxes and Withholding: As a Consultant, you will comply with all applicable
State and Federal laws governing self-employed individuals, including
obligations such as quarterly payment of estimated taxes, social security,
disability and other contributions based on the fees paid to you by the Company
under this Agreement. The Company will not withhold or make payments for State
or Federal income tax or Social Security, make employment insurance or
disability insurance contributions, or obtain workers’ compensation insurance on
your behalf. You hereby indemnify and defend the Company against any and all
such taxes or contributions.

 

  c) Health Insurance: To the extent permitted by law and by the Company’s group
health insurance policies, during the Consulting Period you and your spouse will
continue to be covered by the Company’s health insurance benefits until January
1, 2006. Thereafter, the Company will provide you with supplemental health
coverage, provided that the premiums payable by the Company shall not exceed
$10,000 per year. If premiums exceed that amount, then you may wish to reimburse
the Company for such excess if you wish to continue such coverage.

 

3) Limitations on Authority

 

You shall have no responsibilities as a Consultant to the Company other than as
provided for above, and you shall not represent or purport to represent the
Company in any manner whatsoever to any third party unless authorized by the
Company in writing to do so.

 

4) Non-Competition and Non-Solicitation

 

You hereby agree that during the Consulting Period, you will not, without first
obtaining the Company’s prior written approval, directly or indirectly engage or
prepare to engage in any activities in competition with the Company or accept
employment, provide services to, or establish a business relationship with a
business or individual engaged in or preparing to engage in competition with the
Company. You are free to engage in other work or business activities during the
Consulting Period so long as they are not competitive with the Company. For
purposes of this paragraph the holding of less than one percent (1%) of the
outstanding voting securities of any firm or business organization in
competition with the Company shall not constitute activities or services
precluded by this paragraph. You also agree that through the end of the
Consulting Period and for one (1) year thereafter, you will not, either directly
or through others,

 

2



--------------------------------------------------------------------------------

solicit or attempt to solicit any employee or other personnel of the Company to
terminate his or her relationship with the Company or to become an employee,
consultant or independent contractor to or for any other person or entity.
Further, you agree not to disparage the Company in any manner likely to be
harmful to the Company’s business reputation, or the personal or business
reputation of the Company’s directors, shareholders or employees. You agree that
the Consulting Fees adequately compensate you for the restrictions of this
paragraph.

 

5) Expenses

 

You are responsible to pay, without reimbursement, all reasonable and ordinary
expenses you incur on behalf of the Company in order to fulfill your obligations
hereunder. Notwithstanding the foregoing, in the event that the Company requests
the Consultant to incur travel, entertainment or other expenses in connection
with duties that extend beyond the ordinary course of the Consultant’s duties
under this Agreement, then the Company and the Consultant shall discuss and
agree in advance on the amount of such extraordinary expenses for which the
Consultant will be reimbursed, and such extraordinary expenses will not be
credited against the Consulting Fee otherwise payable under this Agreement.

 

6) Office Space

 

During the term of this Agreement, Company shall provide Consultant with office
space suitable for Consultant to perform the Consulting Services, at the
Company’s offices in Brookfield, CT. Such office space shall be in proximity to
the Company’s offices for its executive officers.

 

7) Purchase of Automobile

 

Commencing February, 2003, Consultant has had use of a 2003 BMW 540i automobile
owned by Company. On or after February 2007, Consultant shall have the right to
purchase such automobile from the Company for book value.

 

8) Liquidated Damages/Specific Performance

 

  a) You agree that it would be impracticable or extremely difficult to
ascertain the amount of actual damages caused by breach of paragraph (4),
Non-Competition and Non-Solicitation, of this Agreement. Therefore, you agree
that, in the event of such a breach, the Company will be entitled to withhold
further payments of all Consulting Fees, recover all Consulting Fees already
paid to you, and obtain such injunctive and other relief as appropriate.

 

3



--------------------------------------------------------------------------------

 

You further agree that this liquidated damage provision represents reasonable
compensation for the loss which would be incurred by the Company because of any
such breach.

 

  b) In the event you claim that the Company is in breach of this Agreement, in
addition to any other remedies available to you, you shall be entitled to obtain
specific performance of this Agreement.

 

  c) In the event either party litigates enforcement of this Agreement, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
pre-judgment interest on amounts due but not paid. Interest shall be at a rate
equal to two percent (2%) above the prime rate announced by the Company’s
primary lender.

 

None of your interests under this letter, or any right to receive any payments
or distribution hereunder, shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment or other alienation or encumbrance
of any kind, nor may such interest or right to receive a payment or distribution
be taken, voluntarily or involuntarily, for the satisfaction of the obligations
or debts of, or other claims against you, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings.

 

If the foregoing accurately sets forth our Agreement, please so indicate by
signing in the space provided below.

 

Very truly yours, PHOTRONICS, INC. By:  

/s/ Edwin L. Lewis

--------------------------------------------------------------------------------

Title:   Vice President, General Counsel and Secretary

 

Agreed to and accepted by:

/s/ Constantine S. Macricostas

--------------------------------------------------------------------------------

Constantine S. Macricostas

 

4